OFFICE   OF THE AlTORNEY   GENERAL   OF TEXAS




~.~orablO tie@.n. Sheppard
Comptrolm-   of    RrbllC Accounts
&tlstin, fOX8S




                                                Bill, ?or the bi-
                                               September 1, 1813.


                                             atlon to your letter
of   August   30, 1943,




                       ter 8ua of oompensrtion than
         that herein provided), and for defraying all
         other expemea  newmary    for the ulmlnistrr-
         tion of the proriaions of Chapter 162 of the
         General Laro of the  Regular Semelon of tbe
         Fortpseeonb Leglslatme.      . . ,' (undt?~s~Or-
         lng prmidad).
                                                                “I”




#.norable (ieo. A&. sbepprrd - page 2




            .The Appropriation Oil1 for the enrui~
     ,lOtlIbiUBtOr th. IXl8UrWO4 cO.Uni8.iOn Oarrl48
     the ?o&lo.iw    Pidart   'For the purpome of pap
     iag the foregoing 4xam.lnatloo expeore and suah
     additional or rupplemental expen6e a8 18 neoe8-
     8q     lnoident t0 cXamin8tiOn Ot in8UFanO4 COm-
     paili08 domloiled out.ide Ot Toll., and tor dc-
     ir8ying 811 OthSr 4Xp4il808 Zi404888ly for the
     .dAdni.tration or the prwiriom8     of cllaptor
     162  of the Gcncral Lar8 of the Regular Seosion
     OS ths   Party-seoond Lsglrlature.    . . .(

          .Xou 6111 note that the Rider tor the on-
     8Uing biennium d048 not 08rv   .pe4i~14a11X the
     authorization for hiring additional help,
     either for excuninatlon of insurance oompanieo
     domlcilcd outaide Tcra. or th0.o domiciled la
     the State.

          .I shall thank you to adri.4 tbi8 Depart-
     ment vhetber or not the lno~ronoe Comminaion
     is authorized to hire additional cmplo~4es and
     p&y the 8albriOS an& cXpOn6C. Of $PmS Out Of
     the lees collected under the provision. OF the
     Mider.'

          Xhlle the rider attached to th4 Appropriation
&ill for the year6 1941 and 1942 arc worded differently
from the one attached to the Appropriation bill tar lQ4!+
1944, each of .aid rider. ha8 the 8amo legal etfcct.

           Xn the rider attached to the prc8cnt Appropria-
 tlon mill, beginning September 1, lQ43, It Is 8pccitlcal-
 1~ proiidcd thatt

           ‘For  the purpore of p8ying the foregoing
      examlnatlon cxpsnnoa and such addltiunal or
      8UppleibOntal cxpenscs a6 is neoeesaq   incident
      t0 oxbmb8tiOZI Of in6UranOc 0061paIiie8l l l
      there i8 hereby appropriated 811 fee. and aa-
      8c86E4nt.8 OOllOOt4d under aUthOrit   Ui eoid
      oxamlning lar.'

           While the Legislature piadc speoitio appropriation
 tOr SOm4 t&r+eight    different and 8pOUiciO purpose8 to be
 paid out Of the fee8 and 88848sment8 001l40t4d under author-
,onOrable 640 . II. Sheppard - page 3




irr of the sxsmining l&r , the rider in CttCOt bUthOri808
a8 &owd t0 881.~plO~  8UOb dditional 8nd rupplwantal
b41p, and inour suoh additional    4XQ63’480as the Board
&4d    n8Qe..=rJ,   and pay same out of 8ald axamination
f444.   You  4r4  thoretore bdvi8ed that in our opinion
90 Board may epnplo;lmob additional help, and hour
8n01)additional expense a4 ir nooeeaarily ineld4ak for
the &dmini8tration Of the examining law, and pay same
cut of thb foes OOllOOt4d for said purpose8, under the
prmisions of said rider. XOur question is answored In
the aftillPatiV4.


                                Very truly your8




                                        Gco. ‘II. Baroas
                                             A.6lst.ant